



COURT OF APPEAL FOR ONTARIO

CITATION: ACE INA Insurance v. Associated Electric & Gas Insurance Limited, 2013 ONCA 685

DATE: 20131114

DOCKET: C56418

Gillese, Juriansz and Strathy JJ.A.

BETWEEN

ACE INA Insurance

Applicant (Appellant)

and

Associated Electric & Gas Insurance Services
    Limited

Respondent (Respondent)

Glenn A. Smith and Rory Gillis, for the appellant

Catherine P. Keyes and Thomas J. Donnelly, for the respondent

Heard: September 26, 2013

On appeal from the judgment of Justice Carole J. Brown of
    the Superior Court of Justice, dated November 27, 2012, with reasons reported
    at (2012), 17 C.C.L.I. (5th) 128.

Strathy J.A.:

[1]

The appellant, ACE INA Insurance (ACE), appeals the dismissal of its
    application for a declaration that the respondent, Associated Electric &
    Gas Insurance Services Limited (AEGIS), has a duty to contribute to defence
    costs incurred on behalf of their common insured, Toronto Hydro Corporation
    (Hydro).

[2]

The core issue on this appeal is whether the principle of equitable
    contribution, explained and applied by this court in
Alie v. Bertrand &
    Frère Construction Co.
(2002), 62 O.R. (3d) 345 (C.A.), leave to appeal to
    S.C.C. refused, [2003] S.C.C.A. No. 48, extends to a case, like this, where the
    excess policy contains no duty to defend and defence costs erode the policy
    limit. The application judge found that it did not. For the reasons that
    follow, I agree and would dismiss the appeal.

The Facts

[3]

ACE is Hydros primary insurer under a comprehensive general liability
    policy, with a limit of $1 million per occurrence. AEGIS is Hydros excess
    liability insurer under an umbrella policy with a limit of $45 million in
    excess of the primary policy. Both policies provide coverage for defence costs,
    but their terms are different. The ACE policy contains a duty to defend
    clause and covers unlimited defence costs without eroding the policy limit. Under
    the AEGIS policy, which contains no duty to defend, the insurer is liable for
    defence costs only where they are not included in other valid and collectible
    insurance. Payment of defence costs under the AEGIS policy erodes the policy
    limit.

[4]

On July 20, 2008, an explosion occurred in the electrical vault of
    high-rise apartment building in Toronto. The concrete vault housed two
    transformers owned and operated by Hydro. The explosion, and the resulting
    fire, spawned five civil actions, including a class action, claiming damages in
    excess of $50 million for property damage and personal injuries.

[5]

If Hydro is found liable for the fire, the damages will far exceed the
    $1 million limit of liability of the ACE primary policy and therefore trigger
    coverage under the AEGIS excess umbrella policy.

[6]

To date, under its primary policy, ACE has defended Hydro against the
    lawsuits and has paid all defence costs, other than Hydros self-insured
    retention of $100,000. The costs as of September 2012 exceeded $1 million and
    counsel budgeted for over $1 million more, without accounting for the costs of
    experts or a trial.

[7]

ACE says that since AEGIS will have the lions share of any ultimate
    liability, it should share the defence costs. It has asked AEGIS to pay fifty
    percent of those costs, without prejudice and subject to reapportionment after
    resolution of the underlying actions by settlement or judgment. It has also offered
    to give AEGIS control of the defence. AEGIS has rejected the proposal, taking
    the position that it will only become liable for defence costs once the limits
    of the primary policy have been exhausted. AEGIS maintains, however, that it is
    entitled to periodic reports from ACEs defence counsel concerning the progress
    of the litigation as well as counsels assessments of liability and damages.


The Insurance Policies

The
    ACE Policy

[8]

ACE issued a Comprehensive General Liability Insurance Policy to Hydro
    for the period of January 1, 2008 to January 1, 2009. It has a limit of
    liability per occurrence of $1 million, in excess of the self-insured retention
    of $100,000. The insuring agreement provides that ACE:

will pay on behalf of the Insured all sums which the Insured
    shall become legally obligated to pay as damages because of  [among other
    things, bodily injury or property damage.]

[9]

ACE has a right and duty to defend Hydro against any suit seeking
    damages falling within the policy coverage. The policy requires ACE to pay all
    expenses incurred by it in the defence of any such suit, in excess of the
    policy limits, until such time as those policy limits have been exhausted. The
    relevant terms are as follows:

II. Defense

The Company [ACE] shall have the right and duty to defend any
    suit against the Insured seeking damages falling within the Coverages outlined
    in the Coverages above, even if any of the allegations of the suit are
    groundless, false or fraudulent, and may make such investigation and settlement
    of any claim or suit as it deems expedient, but the Company shall not be
    obligated to pay any claim or judgement or to defend any suit after the
    applicable limit of the Companys liability has been exhausted by payment of
    judgements or settlements.



III. Supplementary Payments

The Company will pay, in addition to the applicable limit of
    liability:

(a) all expenses incurred by the Company, all costs taxed
    against the Insured in any suit defended by the Company and all interest on the
    entire amount of any judgement therein which accrues before or after entry of
    the judgement and before the Company has paid or tendered or deposited in court
    that part of the judgement which does not exceed the limit of the Companys
    liability thereon.

The
    AEGIS Policy

[10]

AEGIS
    issued an Excess Liability Insurance Policy to Hydro for the period covered by
    the ACE policy. It has a $45 million per occurrence limit of liability, in
    excess of ACEs $1 million primary limit.

[11]

The
    AEGIS policy is an umbrella policy. It goes up to cover Hydros liability above
    the underlying primary layer, but it also drops down, when necessary, to
    cover liabilities that are not insured under the primary policy.

[12]

The
    insuring agreement in the AEGIS policy provides for indemnity for amounts that
    Hydro is legally obliged to pay:

The COMPANY [AEGIS] shall indemnify the INSURED for any and all
    sums which the INSURED shall become legally obligated to pay as ULTIMATE NET
    LOSS by reason of liability imposed upon the INSURED by law or liability
    assumed by the INSURED under CONTRACT

[13]

Unlike
    ACEs primary policy, the AEGIS excess policy does not contain a duty to defend
    clause. Nor is there an obligation to indemnify for defence costs, unless those
    costs are not covered by other insurance  in which case, the AEGIS policy
    drops down to cover defence costs. This is effected through the definition of
    Defense Costs:

all expenses incurred by the INSURED in the investigation,
    negotiation, settlement and defense of any CLAIM or in the investigation of any
    OCCURRENCE or circumstances of which NOTICE OF CIRCUMSTANCES has been given,
    excluding all salaries, wages and benefit expenses of employees and office
    expenses of the INSURED;
however the COMPANY shall not be liable for
    expenses as aforesaid when such expenses are included in other valid and
    collectible insurance, except where that insurance is subject to at least one hundred
    percent (100%) reimbursement by the INSURED.
[Emphasis added.]

[14]

The
    AEGIS policy also provides that while AEGIS does not have a duty to defend
    Hydro, it has the right to associate in the defence and control of any civil
    proceeding against Hydro:

The COMPANY shall not be called upon to assume charge of the
    settlement or defense of any CLAIM made against the INSURED, but the COMPANY
    shall have the right and shall be given the opportunity to associate with the
    INSURED, or the INSUREDS underlying insurer(s), or both, in the defense and
    control of any CLAIM where the CLAIM involves or may involve the COMPANY in
    which event the INSURED and the COMPANY shall cooperate in all things in the
    defense of such CLAIM.

[15]

The
    same section of the policy places the obligation to defend claims on the
    insured and its underlying insurers:

The INSURED and its underlying insurer(s) shall, at all times,
    use diligence and prudence in the investigation, settlement and defense of all
    demands, suits and other proceedings.

[16]

As
    mentioned above, the indemnification of defence costs under the AEGIS Policy
    erodes the limit of liability. This is accomplished by the definition of
    Ultimate Net Loss, which is the total INDEMNITY and DEFENSE COSTS with
    respect to each OCCURRENCE to which this POLICY applies. AEGISs liability is
    capped at the Ultimate Net Loss in excess of the underlying limits.

The Parties Submissions

[17]

ACEs
    position is that there is no principled basis on which to distinguish between
    an excess policy that contains a duty to defend and a policy, such as the AEGIS
    policy, that contains a duty to indemnify for defence costs. It says that, as a
    practical matter, there is no real difference between a duty to defend and a
    duty to indemnify for defence costs  it is just a matter of who appoints
    counsel. The same equitable considerations should apply to both obligations,
    and where insurers share exposure, they should share defence costs.

[18]

ACE
    argues that it is simply unfair to give AEGIS a free ride on defence costs,
    when it faces forty-five times the exposure of the primary insurer. ACEs
    policy limits will never be sufficient to settle the third party claims and it
    is inequitable to force ACE to continue to pay for the defence of claims it
    will never be able to resolve. Bringing AEGIS into the defence of the claims is
    not only equitable, it is good policy, because it will promote the settlement
    of this complex multi-party litigation by ensuring that all affected insurers
    are at the table.

[19]

AEGIS
    submits that the doctrine of equitable contribution does not apply unless both
    policies cover the same risk. In this case they do not, because the express
    terms of the AEGIS policy exclude coverage for defence costs. The circumstances
    of this case, AEGIS says, fall squarely within the decisions of the Supreme
    Court of Canada in
Family Insurance Corp. v. Lombard Canada Ltd.
, 2002
    SCC 48, [2002] 2 S.C.R. 695, and of this court in
Trenton Cold Storage Ltd.
    v. St. Paul Fire and Marine Insurance Co
. (2001), 199 D.L.R. (4th) 654
    (Ont. C.A.).

Equitable Contribution

[20]

ACE
    founds its claim on the doctrine of equitable contribution.

[21]

Equitable
    contribution is not a free-standing method of apportioning losses between different
    levels of insurance according to a courts view of what would be fair in the
    circumstances. It is based on the principle that an insured who has taken out more
    than one insurance policy on the same risk should not be able to recover twice,
    for obvious reasons of public policy. The insured is entitled to claim against
    either insurer, but not both. Since it would be inequitable in these
    circumstances for one insurer to pay all and the other to pay nothing, the law
    requires each to contribute. The overpaying insurer can sue the other insurer,
    in its own name, to recover a proportion of the loss: see
Aviva Insurance
    Company of Canada v. Lombard General Insurance Company of Canada
, 2013 ONCA
    416, 116 O.R. (3d) 161, at paras. 29-32, referring to Barbara Billingsley,
General
    Principles of Canadian Insurance Law
, 1st ed. (Markham: LexisNexis, 2008),
    at p. 317;
Family Insurance
, at paras. 14-18; John Birds, Ben Lynch
    & Simon Milnes,
MacGillivray on Insurance Law
, 12th ed. (London: Sweet
    & Maxwell, 2012), at para. 24-032.

[22]

In
Family Insurance
, at paras. 14-15, Bastarache J. discussed the origins
    and rationale of the principle of contribution and the conditions giving rise
    to it:

It is a well-established principle of insurance law that where
    an insured holds more than one policy of insurance that covers the same risk,
    the insured may never recover more than the amount of the full loss but is
    entitled to select the policy under which to claim indemnity, subject to any
    conditions to the contrary. The selected insurer, in turn, is entitled to
    contribution from all other insurers who have covered the same risk. This
    doctrine of equitable contribution among insurers is founded on the general
    principle that parties under a coordinate liability to make good a loss must
    share that burden pro rata. It finds its historic articulation in the words of
    Lord Mansfield C.J. in
Godin v. London Assurance Co.
(1758), 1 Burr.
    489, 97 E.R. 419 (K.B.), at p. 420:

If the insured is to receive but one satisfaction, natural
    justice says that the several insurers shall all of them contribute pro rata,
    to satisfy that loss against which they have all insured.

More recently, Ivamy's
General Principles of Insurance Law
(6th ed. 1993) set out at p. 518 the general principles concerning the right of
    contribution among insurers as follows:

1. All the policies concerned must comprise the same
    subject-matter.

2. All the policies must be effected against the same peril.

3. All the policies must be effected by or on behalf of the
    same assured.

4. All the policies must be in force at the time of the
    loss.

5. All the policies must be legal contracts of insurance.

6. No policy must contain any stipulation by which it is
    excluded from contribution.

[23]

The
    Supreme Court emphasized the importance of the intention of the insurers as
    manifested by the express terms of their policies when determining whether an
    insurer has excluded liability for a risk ostensibly covered by both policies,
    at paras. 16-18:

It is in the context of this doctrine of equitable contribution
    and the opportunity for insurers to contract out of that obligation that the
    problem of reconciling other insurance clauses occurs. Although the insurers
    obligation to contribute does not arise out of the insurance contract per se,
    the insurer may express its intention to limit its liability in the provisions
    of the policy. Thus the proper instrument to determine the liability of each
    insurer is the policy itself.

In accordance with the general principles of contract
    interpretation, the exercise is properly one of determining the parties
    intentions. The proper approach is best described in
Couch Cyclopedia of
    Insurance Law
(2nd ed. 1983), vol. 16, at p. 498:

Intent of insurers as controlling

There is authority that the liability of insurers under
    overlapping coverage policies is to be governed by the intent of the insurers
    as manifested by the terms of the policies which they have issued. Thus, it has
    been said that where two or more liability policies overlap and cover the same
    risk and the same accident, the respective liabilities of the insurers must
    rest upon a construction of the language employed by the respective insurers,
    and not upon the so-called primary tortfeasor doctrine or upon any other
    arbitrary rule or circumstance.

The intention which the court seeks to determine is found by
    looking at the means by and extent to which each insurer has sought to limit
    its liability to the insured when the insured has purchased other policies
    covering the same risk. Thus, the interpretation exercise is concerned with
    determining the intentions of the insurers
vis-à-vis
the insured

[24]

Broadhurst
    & Ball v. American Home Assurance Co.
(1990), 1 O.R. (3d) 225 (C.A.),
    leave to appeal to S.C.C. refused, [1991] S.C.C.A. No. 55,

was the
    first in the line of Ontario cases dealing with this issue. It concerned
    lawyers professional liability insurance. The lawyers primary and excess
    insurance policies both required the insurer to defend the lawyers against any
    action and to pay any expenses associated with the defence. This court held
    that the doctrine of equitable subrogation applied, and the primary insurer was
    subrogated to the insureds right to compel the excess insurer to contribute to
    the defence costs.

[25]

On
    behalf of the court, Robins J.A. explained that the principles of equity and
    good conscience required that the excess insurer pay its fair share of the
    defence costs, at p. 241:

On the facts of the present case, it appears to me that, as a
    simple matter of fairness between insurers under concurrent obligations to
    defend, and, as well, in fairness to the insured, [the excess insurer] should
    pay a proper share of the costs of defence. It follows that [the primary
    insurer] should be able to compel such payment. Since these insurers have no
    agreement between themselves with respect to the defence, their respective
    obligations cannot be a matter of contract. Nonetheless, their obligations
    should be subject to and governed by principles of equity and good conscience,
    which, in my opinion, dictate that the costs of litigation should be equitably
    distributed between them.

To require a primary insurer, whose financial exposure is
    significantly less than that of the excess insurer, to bear the entire burden
    of defending an action of this nature is, in my view, patently inconsistent
    with those principles. By the same token, a result which allows an excess
    insurer to deny any responsibility for costs which it ought in good conscience
    to pay is likewise inconsistent with those principles. As a matter of equity,
    the burden that these insurers assumed in insuring the same insured against the
    same risks should fall on both of them and the costs accordingly be shared by
    them.

[26]

The
    principle in
Broadhurst & Ball
was explained and applied by this
    court in
Alie
. This court made it clear that, in insurance contracts
    not governed by statute, the obligation of an excess insurer to contribute to
    defence costs must either flow from a duty to defend or must be found in the express
    language of the policy. The court stated, at paras. 174-75:

We agree that absent a statutory obligation to defend, and none
    exists here, an insurer's obligation, if any, to contribute to defence costs
    incurred by an insured in the defence of an action, must be found within the
    four corners of the controlling policy. That obligation may flow from the duty
    to defend the action, or it may be a discrete covenant within the policy:
Canadian
    Indemnity Co. v. Simcoe & Erie Insurance Co.

(1979), 103 D.L.R. (3d) 485
,
    [1979] I.L.R. ¶1-1147 (N.S.C.A.) at p. 489 D.L.R.

We also agree that
Broadhurst & Ball
does not
    impose a duty to defend on excess insurers by virtue of the possibility that
    those insurers will be required to indemnify the insured if the claim is
    successful. The principle in
Broadhurst & Ball
operates where the
    primary and excess insurer have a concurrent duty to defend imposed by their
    respective policies and addresses the question of contribution as between those
    insurers.
Broadhurst & Ball
instructs that where an excess insurer
    has a duty to defend and is put at risk by the claim, then that excess insurer
    should contribute to defence costs. The exact nature of the contribution as
    between those insurers with a duty to defend will depend upon the equities of
    the specific case.

[27]

Thus,
    the mere possibility that the claims will penetrate the excess layer does not,
    of itself, give rise to a duty to defend. The court also noted, at para. 177,
    that [t]he duty to defend is a separate obligation from the duty to indemnify,
    and [a] duty to indemnify does not automatically impose a duty to defend. In
    the result, it held that claims covered by both the primary and excess policies
    that had the potential to exceed the limits of the primary policy triggered the
    duty to defend clauses in the excess policies for some of the excess insurers.

[28]

One
    excess policy, underwritten by Guardian, did not contain a duty to defend
    clause. The court rejected the argument of the primary insurer, Boreal, that
    Guardian should nevertheless contribute to defence costs, at paras. 220-22:

Boreal also argues that, apart from any duty to defend that may
    be implied into Guardian's policy, it had an equitable obligation of
    contribution to defence costs where a claim threatened the indemnity
    provisions of Guardian's policy. This submission amounts to the claim that any
    excess insurer whose layer of insurance is threatened by a claim has a duty to
    contribute to the costs of the defence. We think this approach is inconsistent
    with
Broadhurst & Ball
, where Robins J.A. first considered whether
    the excess insurer had a duty to defend the action. It was only after
    concluding that such a duty existed that Robins J.A. turned to the question of
    the allocation of defence costs. He said at p. 234 O.R.:

Accepting thatthe excess insurer, and the primary insurer,
    are under concurrent obligations to defend the respondents against the claims
    asserted in the Lumsden Building action, should the costs of defending the
    action be apportioned between these insurers, as American Home contends, and if
    so in what proportions?

The principle in
Broadhurst & Ball
which holds
    that excess insurers may be required to contribute to defence costs is premised
    on the existence of a duty to defend on the part of the excess insurer. Without
    that duty, one does not reach the equities of the matter as among various
    insurers with a duty to defend.

Guardian had no duty to defend. The trial judge erred in
    requiring Guardian to contribute to the costs of the defence.

[29]

Alie
was applied in
St. Marys Cement Co. v. ACE INA Insurance
(2008),
    68 C.C.L.I. (4th) 235 (Ont. S.C.). In that case, the insured had been sued in
    multiple actions for property damage as a result of allegedly defective
    concrete. The potential liability was far in excess of its $4 million primary
    insurance policy and potentially up to the limit of ACEs $25 million excess
    policy. The ACE policy was, by its terms, triggered on the limits of liability
    of the underlying insurance being exhausted, at which point it had a duty to
    defend. ACE argued that it was not required to contribute to defence costs
    because the primary policy had not been exhausted.

[30]

Relying
    on
Alie
, Cumming J. held that the duty to defend is determined
    prospectively, based on the allegations made in the claim, unless the express
    terms of the policy indicate the contrary. Where the excess policy contains a
    duty to defend, the insurer can be called to provide that defence, even before
    it is known that the primary policy will be exhausted (at paras. 9-10).

[31]

He
    found that there was a realistic chance that the ACE excess policy would be
    required to indemnify the insured for the claims in the underlying actions and
    that it would be equitable to apportion the costs equally between the primary
    and excess insurers, subject to re-allocation following trials of the
    underlying claims and the resolution of various coverage issues.

Analysis

[32]

In
    my view, the application judge correctly interpreted and applied the decisions
    of this court on equitable contribution in
Broadhurst & Ball
,
Trenton
    Cold Storage
and
Alie
. Based on these authorities, contribution
    only arises when insurance policies cover the same risk. In this case, the
    policies do not cover the same risk. Accordingly, the doctrine does not apply.

[33]

There
    is no duty to defend under the AEGIS policy. While there is a duty to pay
    defence costs under both policies, the express terms of the excess policy
    exclude liability for defence costs to the extent they are covered, as they are,
    by another policy. The liability for defence costs is not, therefore, congruent
    or overlapping in any way. Each insurer has insured different risks in relation
    to the defence of the insured and defence costs.

[34]

This
    made-to-measure tailoring of Hydros liability insurance was not by
    happenstance. The primary and excess policies were effected by a sophisticated
    insured, through a large international insurance broker. The parties informed
    the court that the premium for the $1 million primary policy was $270,000 and
    the premium for the $45 million excess policy was $567,000. Presumably in
    arranging its insurance Hydro wanted to be fully insured, but did not want to
    pay for more insurance than necessary and was not looking to purchase two
    policies of insurance covering precisely the same risks.

[35]

The
    excess coverage provided by AEGIS complements the primary coverage. ACE is the
    only insurer with a duty to defend and there is no overlap in responsibility for
    defence costs. There is nothing unfair in holding the primary insurer to its
    bargain with the insured. On the contrary, it would be quite unfair to re-write
    that bargain to reflect ACEs conception of what would be fair in the
    circumstances. There is no basis to invoke equitable principles where each
    partys respective liability  [is] in accordance with what each had bargained
    for:
Trenton Cold Storage
, at para. 34.

[36]

While
    there is some attraction to ACEs policy argument that it would be a good idea
    to bring the excess insurer to the settlement table, it is not this courts function
    to do so by changing the contract made between the insurers and their insured.

[37]

I
    agree as well with the application judges conclusion that ACEs interpretation
    would work to the prejudice of Hydro, because requiring ACE to contribute to
    defence costs would erode the limits of the excess policy.

Conclusion

[38]

For
    these reasons, I would dismiss the appeal, with costs in the agreed amount of
    $20,000, inclusive of disbursements and taxes.

G.R. Strathy J.A.

I agree E.E. Gillese
    J.A.

I agree R.G. Juriansz
    J.A.

Released: November 14, 2013


